 DON THE BEACHCOMBERDon theBeachcomberandCulinary Workers,Bartenders,and HotelService Employees,Local 535, AFL-CIO. Case 21-CA-7147.March 7,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in certain other unfairlabor practices in violation of Section 8(a)(1) of theAct, and recommended that such allegations of thecomplaint be dismissed. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,''Respondent's exceptions are in part directed to the credibilityresolutions of the Trial Examiner respecting employee LeonardMandapat who testified,inter alia,concerning (1) a number ofauthorization cards signed in his presence, (2) statements by theemployees attending the March 11, 1966, meeting at employeeBen Jordan's home giving the reasons why they signed cards andjoined the Union, and (3) coercive statements of Nash Aranas,Respondent's servicemanager, at the meeting Respondentcontends that the Trial Examiner erred in crediting said testimonyofMandapat in view of inconsistencies between his earningsrecord and his prehearing affidavits and testimony as to thereduction in the amount of his tips following the Jordan meetingRespondent also points to discrepancies between Mandapat'stestimony and his affidavits as to the exact location-eitherRespondent's Palm Springs restaurant or next door-whereMandapat witnessed the signing of three of the cards. On thebasis of a careful review of the record, we find that the TrialExaminer's credibility findings are not contrary to the clearpreponderance of all the evidence and that the inconsistenciesreferred to by Respondent do not warrant impeachment 'ofMandapat's credibility Thus, Jordan as well as employees TitoTana and Larry Aglipay testified corroboratively regardingAranas' coercive conduct and the employee statements at theJordan meeting In addition, Aranas himself admitted making astatement, which we find in agreement with the Trial Examiner tobe coercive, namely, his threat that a reduction in hours as well asremuneration might take place in the event of unionizationAccordingly, we find no basis for disturbing the Trial Examiner'scredibility findingsStandard Dry Wall Products, Inc,91 NLRB544, enfd 188 F 2d 362 (C A 3)163 NLRB No. 36275conclusions,2 and recommendations of the TrialExaminer, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andherebyordersthatRespondent,Don theBeachcomber, Palm Beach, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolations other than those found by the TrialExaminer.iRespondent also contendsinitsexceptions that theintroduction at the hearing of those authorization cards, whichwere not identified by the purported signatories, violated itsconstitutional right of cross-examination of the signatories andconstituted inadmissible heresay evidence because they were"out of court statements" made by persons who did not appear aswitnesses to prove the truth of their contents. Respondent furtherasserts that it was "grossly unfair and unjust" of General Counselto come to the hearing without previously furnishing Respondentwith the names of the allegedsignatoriesto enable it to prepare itscase properlyWe find no merit in Respondent's objections TheBoard, with court approval, has held that witnesses to thesigningof authorization cards are competent to testify as to the attendingcircumstances and manner in which the cards are signedN L R B v Economy Food Center,333 F 2d 468, 471 (C A 7),Lifetime Door Company,158 NLRB 13,Northwest EngineeringCompany,158 NLRB 624 We are satisfied that the GeneralCounsel has properly authenticated the cards through suchwitnesses who testified to observing the signing of the cards orreceiving a signed card from the signatory employee Moreover, itis significant that not only employee witnesses but also Aranastestified that employees at the Jordan meeting declared that theysigned cards and joined the UnionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Trial Examiner: This case,with allparties represented,was heard in Los Angeles,California,on September 7, 8, and 9, 1966, on complaint of theGeneral Counsel and answer of Don the Beachcomber,herein called Respondent.The complaint was issued onJune 15, 1966, upon a charge filed on March 29, 1966. Thecomplaint alleges that Respondent has refused to bargainin good faith with the Culinary Workers, Bartenders andHotel Service Employees,Local535, AFL-CIO, and hasinterferedwith,restrained,and coerced employees inviolation of Section 8(a)(1) and (5) of the National LaborRelations Act, herein called the Act.The General Counsel and the Respondent have filedbriefs herein and they have been carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged in therestaurant business. Annually, Respondent receives over$500,000 for food, beverages, and services furnished to295-269 0-69--19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers, and purchases in excess of $10,000 worth ofliquor from California companies, which liquor is shippedto these companies from points outside the State ofCalifornia.Ifind that Respondentisanemployer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe Culinary Workers, Bartenders and Hotel ServiceEmployees, Local 535, AFL-CIO, herein called the Union,is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Did the Union represent a majority of Respondent'semployees onMarch 8, 1966, at its Palm Springsrestaurant?2. If so, did Respondent have a good-faith doubt of theUnion's majority status? Did Respondent interrogate andcoerce employees within the meaning of Section 8(a)(1) ofthe Act?B.The Appropriate Unit and the Union's Majority StatusThis case involves only Respondent's restaurant inPalm Springs, California. The parties stipulated and I findthat all employees, excluding office clerical employees,watchmen, guards and supervisors as defined in the Act atRespondent's Palm Springs restaurant constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act. There is an issue as to whether thehost, Roy Bradley, and the headwaiter, Conrad Laserna,are supervisors within the meaning of the Act.The operation of the Palm Springs restaurant isseasonal; the restaurant is operated generally fromOctober through May and is closed during the remainderof the year. The manager of the Palm Springs restaurant isDavid Rutherford. Nash Aranas, Respondent's servicemanager, is in charge of the waiters, busboys, and kitchenpersonnel. During the Palm Springs season, he normallyspends Fridays, Saturdays, and Sundays at the PalmSprings restaurant, and on some occasions he is therelonger.He does the hiring, firing, and promoting of theemployees in the unit. The host greets the customers asthey enter the restaurant; they are then seated by theheadwaiter. There is no evidence that Laserna or Bradleyhire or fire or effectively recommend such action. Lasernaassists Service Manager Aranas in the daily assignmentsof tables- to the waiters. The assignment of tables orstations is rotated each day. This rotation is automatic,with one station following the other in a regular sequence,unless a waiter is absent or there is an increase ordecrease in the number of stations, in which event anadjustment in the assignment of tables is made. In theabsenceofAranas,Lasernamakes the stationassignments and adjustments in station assignments. Also,near the end of a work shift any waiter who feels thatbusiness conditions at his station do not warrant hisremaining on duty checks with the headwaiter or the host'Allauthorization cards were duly authenticated by theemployeessigning themor by persons who observedthe signingof the cards, except for the card of Antonio Landeros, whose cardwas authenticated by employee Tito Tana who received thebefore leaving his post for the day. The evidence that theheadwaiter makes station assignments to waiters and thathe or the host approves their leaving their stations earlywhen business becomes slow is not sufficient to warrant afinding that they are supervisors within the meaning of theAct. These matters are of a routine nature. I, therefore,find that the host and headwaiter are not supervisorswithin the meaning of the Act.On March 8, 1966, there were 52 employees in theappropriatebargaining unit, including the host andheadwaiter. During the period from March 2 to 6, 1966, 26ofRespondent'semployees in this unit signedauthorization cards for the Union.' One employee, JokChan, was a dues-paying member of the Union at thattime. Thus, on March 8, 1966, the Union represented 27 ofRespondent's 52 employees in the unit.C.The Request for Recognition and Respondent's RefusalOn March 8, 1966, Mrs. Vada Perrigo, secretary-treasurer of the Union, visited the office of Respondent'spresident, Raymond M. Fine, in Hollywood, California.She was accompanied by other representatives of theUnion. They informed Fine that the Union represented amajority of Respondent's employees in the Palms Springsrestaurant. Fine replied that he was busy at the time andthat he would talk to them later about the matter.The Union then dispatched a letter to Fine, datedMarch 8, 1966, requesting an appointment within 10 days,at his convenience, to discuss a union agreement on behalfof his employees at the Palm Springs restaurant. He wasadvised that "an overwhelming majority of your employeeshave signed Authorization Cards for us to represent themand we will submit to an impartial third party to reviewand verify our Authorization Cards if you so desire."On March 15, 1966, Respondent, by letter from itsattorney, Mathias J. Diederich, replied as follows:Ithas been our experience and it is our belief thatemployees frequently sign authorization cards forreasons other than the intent to appoint a union astheir bargaining agent, and for this reason, we believethe question of representation should be decided by asecret ballot election.Ithas been our intention to file a petition with theRegionalOffice of the National Labor RelationsBoard requesting that such an election be conductedin an appropriate unit of our employees, but we havenow been advised you have filed such a petition.If a majority of our employees in that unit in theelection indicate they desire Local 535 to representthem for purposes of collective bargaining, theemployer will be pleased to meet with you to negotiatea collective bargaining agreement.D. Interrogation and Coercion of EmployeesShortly after President Fine received the Union's letterofMarch 8, 1966, he informed Service Manager Arias ofthis fact and of its statement that an overwhelmingmajority of the employees at Palm Springs had joined theUnion. He told Aranas to "more or less find out if it istrue."signed cardfrom Landeros Many of the cards weresigned at aunionmeetingonMarch 2, 1966 Others were solicited byemployeesTito(Anacleto)Tana and Lenny (Lawrence)Mandapat DON THE BEACHCOMBER277Prior to this time Aranas had no knowledge of theirunion activity, and he testified that he was hurt becausethey had not confided in him on this matter. Aranas is aFilipino, as are the waiters and busboys.On Friday, March 11, 1966, Aranas asked waiter BenJordan if he had signed to join the Union. Aranas hadknown Jordan since 1945, and Jordan is his brother-in-law.Jordan had signed a union authorization card on March 5,1966, and so informed Aranas. Aranas stated that he heardthat the boys had signed for the Union, and Jordan repliedin the affirmative. Aranas then asked "I wonder why youboys have joined the Union, when we used to be just likeone happy family? Why should we have a third manbetween us?" Jordan suggested that Aranas ask the boysthemselves to tell him why they signed for the Union. Hesuggested that he invite the employees to a meeting at hishome that evening and that Aranas be present. The meet-ing was held after work on the evening of March 11,1966. It commenced about midnight and continued toabout 2 am. of the next day. Most of the employees inthe appropriate unit attended the meeting.Jordan opened the meeting by stating that "the mainthing that I ask you boys to come here for is for Nash[Aranas] to know why you signed the union card." Heasked each of the employees to stand up and say why hesigned for the Union. He told them that "nobody is going toinfluence you why you signed or why don't you." Duringthe course of the meeting the employees stated their viewson the matter of joining the Union. Several employees,including Angel Celsa, Bienvenido Jusi, Francisco Sto.Thomas, Romeo Jaramillo, and Fred Nobello stated thatthey signed the authorization cards because otheremployees were doing so. Service Manager Aranas statedthat they were one big happy family and they could cometo him to iron things out. He told them that he was notagainst the Union, and if they wanted to join the Union thatitwas up to them, but he thought they should discuss it sothey would know its advantages and disadvantages; thathe did not think in this instance the Union was the rightthing for them. He told them that if they joined the Uniontheir working days may be cut down to 5 or 6 days, a weekas the Union would require it; that under their presentsystem they are not paid overtime and are able to work 7days a week and therefore can make more tips; that if theyjoin the Union and the management is forced to payovertime, then Respondent may not want to pay overtimebecause of its budget for services, and thereforeRespondent might be forced to cut the number of days andhours worked. Aranas also stated that the Union mightrequire Respondent to change its system of rotating thewaiters.At the present time waiters are rotated in twogroups; senior waiters are rotated among the better tablesand the junior waiters are rotated among the other tables.Aranas stated that the Union might require that all waitersbe rotated among all tables.Romeo Jaramillo stated that if he had known thesethings were going to happen and that if tips were going tobe less and hours less, he would never have signed theauthorization card, as he had a large family, a new car, anda new house.Headwaiter Laserna stated that he had workedin placesthat were union and that a union has never given him a job.He asked the employees that if they could get a raise of $1a day in salary, would they be satisfied; that if so, he wouldtalk to management about the possibility of a $1-wageincrease. This was discussed by the men but no accordi eached.A few days later Aranas reported to Fine that some ofthe men had signed authorization cards and that he feltthat a lot of them did so merely because others had done soand it was the thing to do.On or about the day before the meeting at Jordan'shome, Service Manager Aranas approached employeeLeonard Mandapat and stated to him, "So you are one ofthe union organizers." Mandapat replied, "So what Ithink it is right." Aranas stated, "You boys are crazy. Youdon't know what you are doing. You don't know what youare going to be missing if you join the Union." After themeeting at Jordan's home, Mandapat had anotherconversation with Aranas about the Union. He askedAranas why he was against the Union. Aranas replied thathe was not against the Union, but that he thought theyought to think and talk about what they were getting into;that he was afraid some of the boys were going to lose theirjobs if they go for the Union because the cost of increasedwages might resultin a smallerwork force.2Each year after the close of the seasonin PalmSpringsinMay, some of the employees are given employmentduring the summer months in Respondent's restaurant inHollywood,California.InFebruary 1966, employeeFederico Nobello asked Aranas about employment in theHollywood restaurant that summer. Aranas answered thathe might do so but was not sure at that time After theadvent of the Union in March 1966, Aranas asked Nobelloifhe had signed a white slip of paper for the Union.Nobello stated that he had. Aranas told him that if theUnion cameintothe Palm Springs restaurant, then hecould not take Nobello to Hollywood for the reason that theHollywood restaurantisnot a union restaurant.Aranaslater inquired of Respondent's attorney if it would bepossible for an employeein a union restaurantto work in anonunion restaurantand was told that it was all right to doso.Nobello was given employment in the Hollywoodrestaurant that summer.Leonard Mandapat also inquired in April 1966 aboutemployment during the summer in the Hollywoodrestaurant.He had worked thereduringthe prior summermonths Aranas answered him that therewas no chance asitwas allfilledup.Mandapat voluntarily left theemployment of Respondent in May 1966 shortly before theclose of theseasonat Palm Springs.'After the charge was filed herein, the manager of thePalm Springs restaurant posted a notice to employeesdated March 31, 1966, as follows:NoticeA charge has been filed with the National LaborRelations Board alleging that one or more of oursupervisorshasthreatenedreprisalsagainstemployees who support the Union. We want you toAranas denied the first conversation and denied saying anymore in the second conversation than that he told Mandapat,"there is nothing I can say to you about the Union, except that it isyour privilege to do as you please as well as the other boys " In thecontext of Aranas' instructions from President Fine to find outabout the union matter,his injured pride because the employeeshad not confided in him, his interrogation of Jordan and hisremarks at the meeting at Jordan's home,and the frankness withwhich he talked to the Filipino employees, I do not credit Aranas'denial of these conversations with Mandapat'Aranas acknowledged these conversations but testified thathe told Nobello, he "may not be able" to take him to Hollywood,and that he told Mandapat, "we will see what happens after theend of the season" rather than as testified to by Nobello andMandapat For the reasons set forth in the prior footnote,I creditNobelloand Mandapat on these conversations 278DECISIONSOF NATIONALLABOR RELATIONS BOARDknow that we have instructed our supervisors that noemployee is to be threatened or discriminated againstbecause he supports the Union.We assure you that if any such threats of reprisalweremade,theywere not authorized and werecontrary to our instructions.Whether or not yousupport the Union is your free choice.We assure you that you are free to support or notsupport the Union as you wish,without any fear orreprisal or promise of benefits.(Signed)David W.RutherfordDavid W. RutherfordManagerIfind that Service Manager Aranas(1) improperlyinterrogated employees Jordan,Mandapat,and Nobelloabout union activities, (2) improperly participated in thepolling of employees concerning their union sympathies atthe meeting at Jordan's home, (3) threatened employees,by statements made at the meeting at Jordan's home andmade to employee Mandapat,that a reduction of hours ofwork and therefore of tips and pay and that a change in therotation system were an inevitable result of unionization,and (4)threatened employees,by statements to Nobelloand Mandapat,with loss of employment opportunities atthe Hollywood restaurant during the off-season months ifthe Union came into the Palm Springs restaurant. I findthat by this conduct ofAranas,Respondent has violatedSection 8(a)(1) of the Act. Although Aranas used the words"may" and "might"in his statements to employees, thetotality of his remarks expressed the thought that aninevitableconsequence of unionization would be arequirement that the Respondent pay overtime and thatextra costs for overtime would exceed the budget forservices and Respondent would meet this by reducinghours so that there would be no overtime to pay; andlikewise the Union would cause a change in the rotationsystem.4Although the notice Respondent posted onMarch 31,1966,was calculated to neutralize any possiblethreats that any supervisor might have made, it was notspecific,and I find that it was not adequate to remedy theunfair labor practices committed.Respondent bases its doubt of the Union's majoritystatus on statements made by employees at the Jordanmeeting asto why theysigned union authorization cards,and on the experience and belief of Respondent's legalcounsel that employees frequently sign authorizationcards for reasons other than an intent to appoint a union astheir bargaining agent;but in view of the coercive conductof ServiceManager Aranas, I cannot find that this doubtwas held ingood faith 5On March 8,1966, the Union madean appropriate request for recognition and bargaining asthe representative of a majority of employees,although abaremajority,inanappropriatebargainingunit;Respondent refused to bargain and its expression of doubtofmajorityhas not been one held ingood faith.Respondent has therefore violated Section 8(a)(5) of theAct.The General Counsel has alleged in paragraphs 15 and16 of the complaint that at the Jordan meeting theemployeeswere offered an increase in wages asconsideration for their abandonment of the Union. I findthat no wage increase was offered by Headwaiter Lasernaor Service Manager Aranas, and further that Laserna wasnot a supervisor or agent for Respondent; Laserna merelyoffered to bargain on behalf of the employees for a wageincrease. I shall therefore recommend that paragraphs 15and 16 be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the findings of fact and the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.CulinaryWorkers, Bartenders and Hotel ServiceEmployees, Local 535, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Allemployees at Respondent's Palm Springsrestaurant,excludingofficeclericalemployees,watchmen, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union has been at all times since March 8, 1966,the exclusive representative of all employees in the iaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.Respondent has not had a good-faith doubt that theUnion represented a majority of its employees in theaforesaid appropriate unit, and has refused to recognizeand bargain collectively with the Union, thereby violatingSection 8(a)(5) of the Act.6.By interrogating and polling employees regardingtheir union activities and threatening employees with areduction of hours of work and pay, with a change inworking conditions, and with a loss of employmentopportunities during the off-season months, Respondenthas thereby violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8.Respondent has not offered employees a wageincrease in consideration of their abandonment of theUnion as alleged in paragraphs 15 and 16 of the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record herein, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing:'Golub Corp ,159 NLRB 503,National Can Corp,159 NLRB'Gafner Automotive & Machine, Inc,156 NLRB577, Phil-647,Crystal Lake Broom Works,159 NLRB 429Modes, Inc,159 NLRB 944,American Paper & Supply Co,159NLRB 1243,Vinylex Corp and Everwarm Corp ,160 NLRB 1883 DON THE BEACHCOMBERRECOMMENDED ORDERDon the Beachcomber, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating or polling employees regarding theirunion activities.(b)Threatening employees with a reduction of hours ofwork or of pay, or with any change in the system of rotationof waiters as a consequence of their joining the Union.(c)Threatening employees with a loss of employmentopportunities at other restaurants of Respondent duringthe off-season months at the Palm Springs restaurant as aconsequence of theirjoining the Union.(d)Refusing to bargain collectively with the CulinaryWorkers, Bartenders and Hotel Service Employees, Local535, AFL-CIO, as the exclusive bargaining representativeof all employees at Respondent's Palm Springs restaurant,excluding office clerical employees, watchmen, guardsand supervisors as defined in the Act.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist the above-namedUnion or any other labor organization of their choice, andto engage in any other concerted activities for the purposeof collective bargaining or other mutual aid or protectionas guaranteed by Section 7 of the Act, or to refrain fromany or all of such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the CulinaryWorkers, Bartenders and Hotel Service Employees, Local535,AFL-CIO, as the exclusive representative of allemployees in the above-described bargaining unit, and, ifan understanding is reached, embody such understandingin a signed agreement.(b)Post at its Palm Springs restaurant, copies of theattached noticemarked "Appendix' '6 Copies of saidnotice, to be furnished by the Regional Director for Region21, after being signed by a representative of Respondent,shall be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the said Regional Director, in writing, within20 days of the date of the receipt of this Decision, whatsteps Respondent has taken to comply therewith.?fi In the eventthat this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "279IT IS FURTHER RECOMMENDED that paragraphs 15 and16 of the complaint be dismissed.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interrogate or poll employeesregarding their union activities.WE WILL NOT threaten employees with a reductionof hours of work or of pay or with any change in thesystem of rotating waiters as a consequence of theirjoining the Culinary Workers, Bartenders and HotelService Employees, Local 535, AFL-CIO.WE WILL NOT threaten employees with a loss ofemploymentopportunitiesatotherDon theBeachcomber restaurants during the off-seasonmonths at the Palm Springs restaurant as aconsequence of their joining the Union.WE WILL NOT in any othermannerinterfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engagein any other concerted activities for the purposes ofcollective bargaining or other mutual aid or protectionas guaranteed by Section 7 of the Act, or to refrainfrom any or all of such activities, except to the extentthat such rights may be affected by the provisos ofSection 8(a)(3) of the Act.WE WILL, upon request, bargain collectively withthe Culinary Workers, Bartenders and Hotel ServiceEmployees, Local 535, AFL-CIO, as the collective-bargaining representative of all of our employees inthe unit described as follows:All employees at our Palm Springs restaurant,excluding office clerical employees, watchmen,guards and supervisors as defined in the Act.All of our employees are free to become or to remain, orio refrain from becoming or remaining, members of theabove-named Union or any otherunion,except to theextent that such rights may be affected by the provisos inSection 8(a)(3) of the Act.DON THE BEACHCOMBER(Employer)DatedBy(Representative)(Title)Thisnotice must remainposted for 60 consecutive daysfrom the date of posting andmust not bealtered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.